DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites that upper and lower plates are joined by fasteners extending through the second axial end portion of each pole.  As illustrated in Applicant’s Fig. 16, the second axial end portions 350 (i.e., portions which extend outwardly away from the centerline of ring 238) do not have upper and lower plates attached thereto.  As best illustrated in Applicant’s Fig. 14, the first axial end portion (i.e., portions which extend toward the centerline of a ring 238, see also Fig. 16) of each pole.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 each recite the limitation "the radially extending grooves" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Suggested correction is to amend claims 14 and 15 to depend from claim 13.
Claims 14 and 15 each recite the limitation "the axial end portions" in line 2.  It is unclear which axial end portions is being referred to.  Presumably, the grooves underlie the first axial end portions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-3, 6-10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McMurtrey (US Pat. No. 9,033,853, May 19, 2015) in view of O'Brien et al. (D798,982, Oct. 3, 2017) (herein “O'Brien”).
Regarding claim 1, McMurtrey teaches a jumper apparatus comprising: 3a set of poles, each pole of the set of 4poles having a first axial end portion inwardly extending 5towards a centerline (see annotated Fig. 2 below), a second axial end portion 6outwardly extending away from the centerline (see annotated Fig. 2 below), and 7a vertical portion connecting the first axial end portion and 8the second axial end portion (see annotated Fig. 2 below); and  11a pneumatic tube 200 extending about the set of poles 12over the second axial end portion of each pole (see Fig. 1 below, and Abstract).
[AltContent: textbox (pole, vertical portion, axial midpoint)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (second axial end portion)][AltContent: textbox (first axial end portion[img-media_image1.png])]
    PNG
    media_image2.png
    801
    464
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    663
    457
    media_image3.png
    Greyscale

McMurtrey is silent in explicitly teaching 2a ring, where the first axial end portion extends inwardly toward a centerline of the ring, the second axial end portion extends outwardly away from the centerline of the ring, where the ring is vertically 9located between the first axial end portion and the second 10axial end portion of each pole.

[AltContent: textbox (pole, vertical portion, axial midpoint)][AltContent: connector][AltContent: textbox (centerline)][AltContent: arrow][AltContent: textbox (ring)][AltContent: arrow][AltContent: textbox (first axial end portion[img-media_image1.png])][AltContent: arrow][AltContent: arrow][AltContent: textbox (second axial end portion)][AltContent: arrow]
    PNG
    media_image4.png
    673
    405
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    673
    391
    media_image5.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McMurtrey to include a ring, where the first axial end portion of the pole extends inwardly toward a centerline of the ring, the second axial end portion of the pole extends outwardly away from the centerline of the ring, where the ring is vertically 9located between the first axial end portion and the second 10axial end portion of each pole as taught by O'Brien in order to provide additional structural support to the jumper frame.

Regarding claim 13, McMurtrey as modified by O'Brien teaches wherein the pneumatic tube has a 2top surface above the second axial end portion of each pole of the set of poles (see McMurtrey, Fig. 1) 3and wherein the ring is vertically between the top surface and the second axial 4end portion of each pole (see O'Brien, Fig. 8 above).  	
Regarding claim 16, McMurtrey as modified by O'Brien teaches wherein the vertical portion of 2each pole of the set of poles has an axial midpoint between the first axial end 3portion of each pole of the set of poles and the second axial end portion of each 4pole of the set of poles and wherein the ring is vertically between the axial 5midpoint and the second axial end portion of each pole of the set of poles (see O’Brien, Figs. 1 and 2, the ring positioned between the midpoint of the vertical portion of the pole and the second axial end portion).  
Regarding claim 17, McMurtrey as modified by O'Brien teaches wherein the vertical portion of 2each pole of the set of poles is directly fastened to the ring (i.e., fastened by direct contact, see O’Brien, Fig. 1).  
Regarding claim 18, McMurtrey as modified by O'Brien teaches wherein the vertical portion of 2each pole of the set of poles extends along an exterior of the ring (see O’Brien Fig. 1, with McMurtrey modified to include the ring internal to the poles).  
Regarding claim 19, McMurtrey as modified by O'Brien teaches wherein the ring is annular (see O’Brien Fig. 1).  
Regarding claim 110, McMurtrey teaches a cap (i.e., ring 325, Fig. 3 below) securing 2the first axial end portions of the poles about the centerline.  
[AltContent: textbox (flattened end)][AltContent: arrow]
    PNG
    media_image6.png
    743
    460
    media_image6.png
    Greyscale

Regarding claim 116, McMurtrey teaches wherein the first axial end portion 2of each pole of the set of poles comprises a flattened end (see Fig. 3, the flattened end being the planar portion which accepts fasteners to secure to cap/ring 325).  
Regarding claim 117, McMurtrey teaches wherein the set of poles 2comprises at least six poles (see Fig. 1, which has 8 poles).  
Regarding claim 118, McMurtrey as modified by O'Brien teaches wherein the second axial end 2portion of each pole extends in a plane parallel to the ring (i.e., second axial end portion having horizontal plane parallel to another horizontal plane through the ring, see O’Brien, Fig. 2).  
Regarding claim 119, McMurtrey as modified by O'Brien wherein the second axial end portion of each pole radially extends in a direction away from the centerline of the ring, but is silent in explicitly teaching that the second axial end portion has a length of at least 12 inches.

Regarding claim 20, McMurtrey teaches a jumper frame for use with a pneumatic tube (see Abstract, and Fig. 1), the jumper frame 2comprising: 4a set of poles (see annotated, Fig. 2 above), each pole of the set of poles 5having a first axial end portion inwardly extending towards a 6centerline poles (see annotated, Fig. 2 above), a second axial end portion outwardly 7extending away from the centerline poles (see annotated, Fig. 2 above) and a vertical portion 8connecting the first axial end portion and the second axial end 9portion, wherein 11the vertical portion of each pole of the set of poles has an axial 12midpoint poles (see annotated, Fig. 2 above) between the first axial end portion of each pole of the set 13of poles and the second axial end portion of each pole of the set of 14poles.
McMurtrey is silent in explicitly teaching 2a ring, where the first axial end portion extends inwardly toward a centerline of the ring, the second axial end portion extends outwardly away from the centerline of the ring, where the ring is vertically 9located between the axial midpoint of a vertical portion of the pole 15and the second axial end portion of each pole.
O'Brien, however, in an analogous art because it relates to playsets (see Abstract) teaches a frame having a set of poles with a ring (see annotated Fig. 1 below), where the first axial end portion extends inwardly toward a centerline of the ring, the second axial end portion extends outwardly away from the centerline of the ring, where the ring is vertically 9located between the first axial end portion and the second 10axial end portion of each pole (see Fig. 2) 
[AltContent: textbox (pole, vertical portion, axial midpoint[img-media_image1.png])][AltContent: connector][AltContent: textbox (centerline)][AltContent: arrow][AltContent: textbox (ring)][AltContent: arrow][AltContent: textbox (first axial end portion[img-media_image1.png])][AltContent: arrow][AltContent: arrow][AltContent: textbox (second axial end portion)][AltContent: arrow]
    PNG
    media_image4.png
    673
    405
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    673
    391
    media_image5.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McMurtrey to include a ring, where the first axial end portion of the pole extends inwardly toward a centerline of the ring, the second axial end portion of the pole extends outwardly away from the centerline of the ring, where the ring is vertically 9located between an axial midpoint of a vertical portion of the pole and the second 10axial end portion of each pole as taught by O'Brien in order to provide additional structural support to the jumper frame.




Allowable Subject Matter
Claims 4-5, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ANDREW S LO/Primary Examiner, Art Unit 3784